Jf\r%
                                      Court of Appeals
                                           Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.txcourte.gov/3rdGoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          March/, 2015

The Honorable Velva L. Price
Criminal District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number    03-12-00133-CR
         Trial Court Case Number:   D-l-DC-11-200824

Style:    Billy Gene Faircloth
          v. The State of Texas



Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

       Supplemental Clerk's Record with State's exhibits 1-10, 12-20, 23, 24-28, 31-40, 37, 41-42
and 43-46 (photographs) and State's exhibit 11 (DVD).




                                                       Very truly yours,




                                                      Jeffrey D. Kyle, Clerk
                                          Filed In The District Court
                                             of Travis County, Texas
                                        on                  y/y/J
                                        at                           m
                                         Velva L. Price, District Clerk     wk'A^